Citation Nr: 0823983	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for type 2 diabetes mellitus with diabetic 
retinopathy.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the right upper 
extremity.

4.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.

5.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to a compensable disability rating for 
erectile dysfunction.

8.  Entitlement to an effective date prior to June 14, 2004 
for a grant of service connection for peripheral neuropathy 
of the right upper extremity.  

9.  Entitlement to an effective date prior to June 14, 2004 
for a grant of service connection for peripheral neuropathy 
of the left upper extremity.

10.  Entitlement to an effective date prior to June 14, 2004 
for a grant of a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida dated in December 2002, as well as March and December 
2005.  




FINDINGS OF FACT

1.  The veteran's type 2 diabetes mellitus is manifested by 
the need for insulin, and mild background retinopathy.  It is 
not manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  

2.  The veteran's service-connected PTSD is manifested by: 
intrusive thoughts, memory impairment, mild symptoms managed 
by medication, and a Global Assessment of Functioning Scale 
(GAF) score of 70.

3.  The veteran's service-connected peripheral neuropathy of 
the right upper extremity is manifested by mild sensory motor 
polyneuropathy of the major upper extremity.

4.  The veteran's service-connected peripheral neuropathy of 
the left upper extremity is manifested by mild sensory motor 
polyneuropathy of the minor upper extremity.

5.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by mild sensory motor 
polyneuropathy.

6.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is manifested by mild sensory motor 
polyneuropathy.

7.  The veteran's service-connected erectile dysfunction is 
manifested by impotency without deformity of the penis; the 
veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.

8.  The record establishes June 14, 2004, as the date of 
diagnosis of peripheral neuropathy of the right upper 
extremity; it is that date that entitlement arose and the 
earliest date that it was factually ascertainable that an 
increase in disability had occurred.

9.  The record establishes June 14, 2004, as the date of 
diagnosis of peripheral neuropathy of the left upper 
extremity; it is that date that entitlement arose and the 
earliest date that it was factually ascertainable that an 
increase in disability had occurred.

5.  The veteran's initial claim for TDIU was received on 
December 16, 2002; the record establishes that the veteran 
met the combined disability rating requirement of 70 percent 
for TDIU in June 2002 and the evidence showed the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for type 
2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.119, 
Diagnostic Code 7913.  

2.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2007).

4.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2007).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2007).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2007).

7.  The criteria for a compensable disability rating for 
erectile dysfunction have not been met. 3 8 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).

8.  The criteria for an effective date prior to June 14, 2004 
for a grant of service connection for peripheral neuropathy 
of the right upper extremity have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

9.  The criteria for an effective date prior to June 14, 2004 
for a grant of service connection for peripheral neuropathy 
of the left upper extremity have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

10.  The criteria for an effective date of December 16, 2002 
for an award of TDIU have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided with general notice with 
respect to his claim in a letter dated May 2004, which was 
prior to adjudication of the veteran's claims.   

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

With respect to the claims involving the rating of the 
veteran's peripheral neuropathy of the upper extremities, he 
is challenging the initial disability ratings assigned for 
his service-connected disabilities.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held that all VCAA notice errors are presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  

To the extent that the notice provided to the veteran did not 
comply fully with the requirements of the VCAA, the 
presumption of prejudice to the veteran is overcome in this 
case as a reasonable person would be expected to understand 
what was required to succeed in his claims.  In addition to 
the notice letter, several rating decisions were provided as 
well as a statement of the case, which included the 
applicable regulations and diagnostic codes and informed him 
that additional evidence could be submitted.  Finally, the 
Board notes that the veteran was represented by an attorney-
at-law, who demonstrated some knowledge of the applicable 
criteria, for the majority of the time period covered by 
these claims.

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and VA examinations have been provided.  The 
representative has argued that updated VA examinations are in 
order.  The Board, however, finds that there is no evidence 
of record, lay or medical, reflecting a material change in 
any of the disabilities at issue which would warrant 
additional examinations.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records; private medical 
treatment records; Social Security Administration records, VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for increased disability ratings and earlier 
effective dates.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

Again, the appeals with respect to neuropathy of the upper 
extremities involves the initial disability ratings assigned 
for the veteran's service-connected disabilities; the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Court has also held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Id.  In this case, the evidence does not show 
that staged ratings are warranted.  

A.  Diabetes Mellitus

The veteran's type 2 diabetes mellitus is rated as 40 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities. A 60 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation and, in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent evaluation is assigned 
for the requirements of a 40 percent evaluation, and in 
addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

VA outpatient treatment records dated in 2001 reveal that the 
veteran's diabetes mellitus was being treated with insulin 
twice a day.  On treatment note stated that the veteran's 
diabetes was "not under ideal control, but basically under 
control between 130 and 140, per patient."  

In September 2002, a VA examination of the veteran was 
conducted.  The veteran reported seeing a diabetic care 
provider approximately every three months and that he was 
prescribed insulin which he took by injection twice a day.  
Erectile dysfunction and peripheral neuropathy of the lower 
extremities was noted.  A separate eye examination indicated 
no signe of diabetic retinopathy.  The diagnosis was type 2 
diabetes mellitus with blood sugar moderately controlled by a 
regime of insulin therapy.  

In July 2004, another VA examination of the veteran was 
conducted.  Again the veteran reported seeing a diabetic care 
provider approximately every three months and that he was 
prescribed insulin which he took by injection twice a day.  
No episodes of ketoacidosis, or hypoglycemic reaction, 
requiring hospitalization were indicated.  The diagnosis was 
insulin resistant diabetes mellitus and the veteran's blood 
sugar was marginally well controlled.  In August 2004, an eye 
examination was conducted and mild background diabetic 
retinopathy was identified.  

VA treatment records dated in 2004 and 2005 reveal that the 
veteran's blood sugar levels were not well controlled which 
required closer care with a diabetic care provider.  A June 
2004 record specifically indicated that the veteran had some 
episodes of hypoglycemia related to insulin intake along with 
fasting prior to blood sugar testing.  The veteran was 
advised not to take his insulin during his fasting prior to 
blood tests.  There is no indication that these instances of 
hypoglycemia required hospitalization.  Treatment records 
dated in March and July 2005 indicated that the veteran's 
blood sugar levels were not completely controlled and that 
adjustment of insulin dosage might be required.  However, by 
the end of 2005 the veteran's medical problem list indicated 
a diagnosis of type 2 diabetes mellitus without 
complications.  He was not seen at least twice a month for 
his diabetes mellitus.  He was seen in a VA emergency room in 
July 2003 for ketoacidosis, severe hypoglycemia most likely 
due to a missed insulin dose.  There is no indication that he 
was admitted.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected type 2 diabetes mellitus.  The 
medical evidence of record reveals that the veteran has type 
2 diabetes mellitus which is moderately controlled with the 
use of insulin.  He also has mild background diabetic 
retinopathy which is of a noncompensable level and does not 
warrant the assignment of a separate disability rating.  
There is no evidence that the veteran requires regulation of 
activities due to his diabetes mellitus.  There is also no 
evidence that the veteran has had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice a 
month visits to a diabetic care provider, nor is there 
evidence of progressive loss of weight.  His one visit to an 
emergency room was most likely due to missed insulin and did 
not result in admission.  Accordingly, a disability rating in 
excess of 40 percent must be denied.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

B.  PTSD

The veteran served in combat in Vietnam.  A March 2002 rating 
decision granted service connection for PTSD and assigned a 
30 percent disability rating.  At the time service connection 
was granted, VA medical records revealed that the veteran was 
receiving VA mental health treatment.  An August 2001 VA 
medical report revealed that the veteran reported complaints 
of sleep disturbance, intrusive recollections of Vietnam and 
irritability.  The veteran also reported some instances of 
memory impairment.  Mental status examination revealed a 
depressed mood.  The diagnosis was PTSD and rule out 
depression.  A GAF score of 55 was assigned.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 51 to 60 is 
reflective of only moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

A November 2001 VA mental health treatment record reveals a 
diagnosis of major depressive disorder and PTSD.  A GAF score 
of 60 was assigned.  A Treatment plan was enacted with a 
prescription of the anti-depressant Zoloft to control the 
veteran's depressive symptoms.  A January 2002 treatment 
record reveals that treatment was being continued with 
Zoloft.  The diagnosis was still PTSD and major depressive 
disorder and a GAF score of 65 was assigned showing some 
improvement.  A GAF of 61 to 70 is reflective of some mild 
symptoms(e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupation, or school functioning, 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

A March 2002 treatment record reveals that the veteran had 
run out of his anti-depressant medication two weeks earlier 
and this GAF had fallen to a score of 60.  he was restarted 
on anti-depressant medication.  

In February 2002, psychological testing of the veteran was 
conducted in conjunction with a psychiatric Compensation and 
Pension examination for his claim for service connection for 
PTSD.  Testing revealed the presence of sleep disturbance, 
irritability, and recurrent thoughts and dreams of his 
experiences in Vietnam.  The diagnosis was PTSD and a GAF 
score of 70 was assigned.  

In March 2002 the actual psychiatric examination of the 
veteran was conducted.  Findings were consistent with the 
prior psychological test results and mental health treatment 
records.  The diagnosis was PTSD and depression and a GAF of 
61 was assigned.  

Based upon the above medical evidence, a March 2002 rating 
decision granted service connection for PTSD and assigned a 
30 percent disability rating.  In March 2004, the veteran's 
prior attorney filed a claim for an increased disability 
rating for all service-connected disabilities including his 
PTSD.  

In July 2004, a VA examination of the veteran was conducted.  
The veteran reported that he had not seen a psychiatrist for 
treatment since April 2003.  He indicated that his symptoms 
were greatly improved with his anti-depressant medication.  
He reported having intrusive thoughts about Vietnam and 
increased startle response, but he denied having depressive 
symptoms or sleep disturbance.  He also indicated having a 
fair mood and good energy level.  He did indicate having some 
symptoms of memory impairment.  The diagnosis was PTSD in 
partial remission.  A GAF score of 70 was assigned.  The 
examiner specifically indicated that the treatment with 
Zoloft had kept the majority of the veteran's PTSD symptoms 
at bay and that the resulting disability was mild and the 
veteran was employable from a psychiatric standpoint.  

VA medical treatment records dated in 2004 and 2005 were 
obtained.  These records do not reveal any complaints of, or 
treatment for psychiatric symptoms.  

As with all psychiatric disabilities, disability ratings for 
PTSD are assigned under the General Rating Formula for Mental 
Disorders.  A 10 percent disability rating contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The evidence of record 
reveals that the veteran has PTSD which is successfully 
treated with anti-depressant medication.  He has some 
intrusive thoughts and memory impairment.  However his 
symptoms are described as mild and his most recent GAF score 
assigned is 70. The Board notes that a disability 
determination by the Social Security Administration is of 
record.  This indicates that the veteran is receiving 
disability benefit with a primary diagnosis of anxiety 
disorder and a secondary diagnosis of diabetes mellitus.  
However, review of all the medical evidence of record does 
not reveal that the veteran's PTSD alone is more than mild or 
that it renders him unemployable.  Accordingly, an increased 
rating for PTSD must be denied.  

C.  Peripheral Neuropathy

Private medical records dating from approximately 1994 reveal 
diagnoses of non-insulin dependent diabetes mellitus.  The 
veteran filed his original claim for service connection for 
diabetes mellitus in June 2001.  A VA medical treatment 
record dated September 2001 indicated that the veteran's type 
2 diabetes mellitus had progressed to the point where insulin 
was required for treatment.  In September 2002 a VA 
Compensation and Pension examination of the veteran was 
conducted.  Besides the veteran's diabetes mellitus requiring 
insulin, he reported having erectile dysfunction and 
complaints of sensory deficit in his feet from his toes to 
his ankles.  The diagnosis was diabetes mellitus with 
peripheral neuropathy of the lower extremities.  

In July 2004, the most recent VA examination of the veteran 
was conducted.  On neurologic examination the veteran 
reported having peripheral neuropathy of the lower 
extremities.  Physical examination revealed bilateral upper 
and lower extremities to be "4+/5."  There was no evidence 
of atrophy, spasticity or rigidity of the extremities.  
Decreased pinprick sensation of both lower extremities was 
noted in a stocking distribution from the calf down.  Gait 
was within normal limits.  EMG and nerve conduction testing 
was conducted and revealed abnormal results with evidence of 
"mixed sensory motor upper and lower extremity peripheral 
polyneuropathy."

A number of VA treatment records from 2001 to 2005 have been 
obtained.  Although these records show continuing treatment 
for the veteran's diabetes mellitus there is no indication of 
any complaints of, or treatment for, the veteran's symptoms 
of diabetic neuropathy of the extremities.  

1.  Upper Extremities

With respect to neuropathy of the upper extremities, this 
appeal addresses the initial disability ratings assigned for 
the veteran's service-connected disabilities; the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetic peripheral 
neuropathy of both upper extremities is currently rated under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8514 as 
incomplete paralysis of the radial nerve.  The RO assigned a 
20 percent disability rating for each upper extremity.  A 20 
percent rating contemplates mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of either the major or 
minor upper extremity.  Moderate incomplete paralysis 
warrants a 30 percent evaluation for the major limb and a 20 
percent evaluation for the minor limb.  A 50 percent rating 
contemplates severe incomplete paralysis of the major upper 
extremity, while severe incomplete paralysis of the minor 
upper extremity warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.124a, DC 8514 (2007).  Complete paralysis warrants a 70 
percent rating for the major arm, or a 60 percent rating for 
the minor arm.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a, Note preceding DC 
8510 (2007).  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree.  
Id.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for each arm 
for the veteran's service connection peripheral neuropathy of 
right upper extremity and left upper extremity.  The Board 
notes that the veteran reported on the medical histories 
contained in his service medical records that he is right 
handed.  Accordingly, all disability ratings assigned to the 
right upper extremity involve rating the veteran's major 
extremity.  Nevertheless, the evidence is against the 
assignment of disability ratings in excess of 20 percent for 
either upper extremity.  

The nerve conduction studies conducted at the July 2004 VA 
examination revealed that the veteran had mixed sensory motor 
polyneuropathy of the upper and lower extremities.  With 
respect to the veteran's upper extremities the symptoms were 
so mild that he did not report them to the examiner, and they 
were only identified on EMG/nerve conduction testing.  Review 
of all of the other medical evidence of record does not 
reveal any treatment, or complaints, of neuropathy of the 
upper extremities.  As such, the veteran's peripheral 
neuropathy of the upper extremities most nearly approximates 
the criteria for mild incomplete paralysis of the right and 
left upper extremities.  Accordingly a disability rating in 
excess of 20 percent for peripheral neuropathy of the right 
upper extremity is denied; a disability rating in excess of 
20 percent for peripheral neuropathy of the left upper 
extremity is also denied.

2.  Lower Extremities

The veteran is currently rated under Diagnostic Code 8520 for 
neurological impairment of the sciatic nerve at a 10 percent 
disability rating for each lower extremity.  The 10 percent 
rating contemplates mild incomplete paralysis.  A 20 percent 
rating is assigned for moderate incomplete paralysis; a 40 
percent evaluation is assigned for moderately severe 
incomplete paralysis; a 60 percent evaluation is assigned for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy; and an 80 percent evaluation is assigned 
for complete paralysis of the sciatic nerve where the foot 
dangles and drops, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007). Again, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis for a particular 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. When the involvement is bilateral, the ratings should 
be combined with application of the bilateral factor. 38 
C.F.R. § 4.124a (2007).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for each lower 
extremity for the veteran's service connected peripheral 
neuropathy of right lower extremity and left lower extremity.  

At the September 2002 VA examination the veteran reported 
some decreased sensation in his feet from his toes to his 
ankles.  This was confirmed by nerve conduction studies on 
the VA examination in July 2004.  Also physical examination 
noted decreased sensation of the feet to pin prick.  However, 
the veteran's gait and function were normal.  With respect to 
the veteran's lower extremities the symptoms are mild with 
slight impairment of sensation of the feet only.  Review of 
all of the other medical evidence of record does not reveal 
any treatment, or complaints, of neuropathy of the lower 
extremities.  As such, the veteran's peripheral neuropathy of 
the upper extremities most nearly approximates the criteria 
for mild incomplete paralysis of the right and left lower 
extremities.  Accordingly a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied; a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is also denied.

D.  Erectile Dysfunction

Service connection has been established for erectile 
dysfunction as being associated with the veteran's service-
connected type 2 diabetes mellitus.  At the September 2002 VA 
examination the examining physician noted that despite the 
veteran's diabetes mellitus, he was without cardiovascular or 
renal dysfunction.  The veteran reported being unable to 
"achieve erectile function or vaginal penetration."  He 
also reported that medical treatment with Viagra was not 
successful.  However, at the July 2004 VA examination the 
veteran reported having "complete erectile dysfunction for 
which he was not sought medical intervention."  Review of 
the veteran's treatment records does not indicate any 
treatment for his erectile dysfunction.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2007).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

The veteran's erectile dysfunction is currently evaluated by 
analogy at a noncompensable disability rating pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7522.  The veteran's prior 
attorney simply made a blanket claim that he warranted 
increased disability ratings for all service-connected 
disabilities.  Neither the former attorney or the veteran's 
current representative has made any specific argument why a 
compensable disability rating is warranted for the veteran's 
service-connected erectile dysfunction.  

Erectile dysfunction is not listed in the Rating Schedule; 
however, as noted above, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. §§ 4.20, 4.27.  As such, the 
veteran' service-connected disability of erectile dysfunction 
has been rated under Diagnostic Code 7522, which provides for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's erectile 
dysfunction.  Such disability is manifested by impotency 
without deformity of the penis.  In recognition of the 
veteran's erectile dysfunction, he was awarded special 
monthly compensation based on loss of use of a creative organ 
in the October 2002 rating decision.

Specifically, both VA Compensation and Pension examination 
reports show that the veteran has complete erectile 
dysfunction with an inability to achieve an erection, or 
vaginal penetration. However, the record, to include VA 
treatment records, private treatment records, and the two VA 
examination reports, is void of any evidence of penile 
deformity.  As such, the veteran is not entitled to a 
compensable disability rating under Diagnostic Code 7522.

III.  Earlier Effective Dates

The veteran claims entitlement to earlier effective dates for 
the grant of service connection for diabetic peripheral 
neuropathy of both upper extremities and for a grant of TDIU.  
The effective date assigned in all three instances is June 
14, 2004.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. §§ 
3.400(q)(2), (r). (2007).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

A.  Neuropathy of the Upper Extremities

Review of the record reveals that in June 2001, the veteran 
filed his original claim for service connection for diabetes 
mellitus.  A November 2001 rating decision granted service 
connection for type 2 diabetes mellitus at a 20 percent 
disability rating based upon private and VA treatment records 
showing diagnoses of the disability.  The effective date of 
service connection for diabetes mellitus was June 18, 2001, 
the date of receipt of the veteran's claim for service 
connection.  A later rating decision of December 2005 
established an earlier effective date of May 8, 2001.  

A VA From 21-4138 was received from the veteran on June 28, 
2002.  This document stated that it was "a request to reopen 
my SC claim for diabetes mellitus.  Please find he enclosed 
statement from my attending physician.  Therein the doctor 
stated that the diabetes is affecting my vision and other 
systems.  Also stated was the need to avoid strenuous 
occupational & recreational activities.  I believe that my 
condition is worsening and request that an examination be 
conducted.  I believe that my high blood pressure, 
hypertention [sic] and vision problems are contributed from 
diabetes mellitus."  

As a result of this claim, VA examinations for diabetes 
mellitus and vision were conducted in September and October 
2002.  At the examination the veteran reported having some 
decreased sensation in his feet from his toes to his ankles.  
Background diabetic retinopathy was also diagnosed, although 
no loss of vision was identified.  

An October 2002 rating decision, in part, granted service 
connection for diabetic neuropathy of the lower extremities 
and assigned a separate 10 percent disability rating for each 
lower extremity.  While the veteran's diabetic retinopathy 
was not found to cause a separate compensable disability, it 
was added to his diabetes mellitus and an increased rating of 
40 percent was assigned for the veteran's diabetes mellitus.  
The veteran was notified of this rating action by a letter 
dated October 2002.  

A letter from the veteran's former attorney was received by 
the RO on April 1, 2004.  This letter requested a grant of 
TDIU and made a general assertion of claims for increased 
disability ratings for all of the veteran's service-connected 
disabilities.  

As a result of this claim, a VA examination of the veteran 
was conducted in July 2004.  Specifically, the nerve 
conduction studies which identified diabetic peripheral 
neuropathy of the upper extremities were conducted on June 4, 
2004.  

The preponderance of the evidence is against the assignment 
of effective dates prior to June 14, 2004 for a grant of 
service connection for diabetic peripheral neuropathy of the 
right upper extremity and diabetic peripheral neuropathy of 
the left upper extremity.  Simply put, the VA nerve 
conduction study conducted on June 14, 2004 is the first 
evidence that the veteran had this disability.  In the 
accompanying examination report, the veteran denied any 
noticeable symptoms of any neuropathy, while on the prior VA 
examination in 2002, the veteran only reported symptoms of 
numbness related to his feet.  Accordingly, June 14, 2004 is 
the date entitlement arose pursuant to the controlling 
regulation with respect to the assignment of effective dates 
for a grant of service connection.  38 C.F.R. § 
3.400(b)(2)(i) (2007).  If the assignment of disability 
ratings for diabetic neuropathy of the upper extremities is 
viewed as an increased rating claim, since service connection 
was in effect for diabetes mellitus, June 14, 2004 is also 
the date entitlement arose pursuant to the regulations 
setting effective dates for increased ratings because the 
disability was diagnosed after the claim was filed.  38 
C.F.R. § 3.400(o)(1).  Accordingly, entitlement to effective 
dates prior to June 14, 2004, for a grant of service 
connection for diabetic peripheral neuropathy of the right 
upper extremity and a grant of service connection for 
diabetic peripheral neuropathy of the left upper extremity 
must be denied.  

B.  TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The veteran submitted a written claim for TDIU on a VA Form 
21-8940 which was received on December 16, 2002.  The RO 
denied the claim for TDIU in a February 2003 rating decision 
and notified the veteran and his representative that same 
month.  

In March 2003, the veteran's representative submitted a 
package of three documents to the RO.  The bottom document 
was a letter from the veteran's prior employer dated March 
2003; it stated that "this is to inform you that [the 
veteran's] memory was failing and it affected his technical 
abilities and his performance for our company before he left 
our employment."  

The middle document in the package was VA form 21-4138.  This 
document stats it was a "Notice of Disagreement (NOD) to 
your decision to deny Individual Unemployability."  Most of 
the statement refers to generalized "arthritis-like" pain 
which the veteran alleges is a result of his service 
connection diabetes mellitus and resulting in his inability 
to work.

Finally, the top document in the package was a letter from 
the veteran's representative which referred to the two 
attached documents.  The representative's document 
specifically asked "use this as supporting documentation for 
reconsideration of Rating Decision denying individual 
unemployability.  New evidence attached.  If denial 
continued, please accept this as a Notice of Disagreement."  
The RO sent a letter to the veteran asking for clarification 
as to whether a Notice of Disagreement was being filed or a 
request for reconsideration.  

On April 1, 2004, the veteran's former attorney submitted a 
letter which asserted another claim for an award of TDIU.  As 
a result TDIU was granted and ultimately an effective date of 
June 14, 2004 was assigned.

Review of the record reveals that the veteran filed his 
original claim for TDIU on December 16, 2002.  At that time, 
the veteran's combined service-connected disability rating 
was 70 percent, with one disability, diabetes mellitus rated 
at a 40 percent disability rating.  This meets the criteria 
for consideration of TDIU set forth at 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

The RO denied the veteran's claim for TDIU in a February 2003 
rating decision and notified the veteran and his 
representative that same month.  In March 2003, the veteran 
submitted a timely notice of disagreement.  The 
representative's cover letter confused the situation by 
indicating both a NOD and a request for reconsideration.  
However, both the veteran's letter and the cover letter 
indicated it was a NOD, and it should have been considered as 
such.  Accordingly, the claim remained open since no 
Statement of the Case was issued.  

Review of the record reveals that on the date that the 
veteran's original claim for TDIU was received, December 16, 
2002, he met the regulation requirements for a combined 
disability rating for consideration of TDIU.  The record also 
reveals that the veteran was unemployed (as of early December 
2002), at that time and ultimately TDIU was awarded.  In 
addition, Social Security Administration records showed that 
the veteran was determined to be unemployable at that time 
due to his psychiatric disorder and diabetes mellitus.  
Accordingly, resolving all doubt in the veteran's favor, the 
evidence of record is at least in equipoise as to whether an 
effective date of December 16, 2002, is warranted for an 
award of TDIU.  An earlier effective date cannot be assigned 
as the veteran was employed full-time as of early December 
2002.  



	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 40 percent for type 2 
diabetes mellitus with diabetic retinopathy is denied.  

A disability rating in excess of 30 percent for PTSD is 
denied.

A disability rating in excess of 20 percent for peripheral 
neuropathy of the right upper extremity is denied.

A disability rating in excess of 20 percent for peripheral 
neuropathy of the left upper extremity is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

A compensable disability rating for erectile dysfunction is 
denied.

An effective date prior to June 14, 2004 for a grant of 
service connection for peripheral neuropathy of the right 
upper extremity is denied.  

An effective date prior to June 14, 2004 for a grant of 
service connection for peripheral neuropathy of the left 
upper extremity is denied.

An effective date of December 16, 2002 for an award of TDIU 
is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


